Citation Nr: 1644557	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-00 632	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a status-post fracture of the right nasal process, to include on an extraschedular basis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of a status-post fracture of the right nasal process.

3.  Entitlement to service connection for an acquired psychiatric disability, to include mood and bipolar disorders, posttraumatic stress disorder (PTSD), and depression, to include as secondary to sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1990 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO, in part, denied service connection for sleep apnea and an acquired psychiatric disability, to include PTSD.  The RO also continued a noncompensable disability rating assigned to the service-connected status-post fracture right nasal process.  The Veteran appealed these determinations to the Board.

Although the Veteran had previously appointed the State of Minnesota Department of Veterans Affairs as his representative in the instant appeal, VA Form 21-22, signed by the Veteran in September 2014, reflects that The American Legion (AL) is his current representative.  (See VA Form 21-22, Appointment of Veterans Service Representative As Claimant's Representative, dated and signed by the Veteran in September 2014, uploaded and received to the Veteran's Virtual VA electronic record on September 29, 2014).

In June 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript is of record.

Regarding the Veteran's claim for an acquired psychiatric disorder, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, as the evidence of record reflects that the Veteran has been diagnosed with mood and bipolar disorders, PTSD and depression, the Board has recharacterized the claim consistent with the holding in Clemons. 

In addition, as the evidence of record reflects that the Veteran's acquired psychiatric disability, most recently diagnosed as a mood disorder, could possibly have been caused or aggravated by his obstructive sleep apnea, the Board has recharacterized the claim to include this secondary service connection theory of entitlement.  (See VA treatment reports, labeled as "CAPRI" and received into the Veteran's Virtual VA electronic record on October 20, 2014 at page (pg.) 2). 

By a January 2016 rating action, the RO granted a 10 percent disability rating to the service-connected residuals of a fracture of the right nasal process, effective December 8, 2010--the date VA received the Veteran's claim for increased compensation for this disability. Although the 10 percent disability rating is the maximum rating available under the diagnostic criteria used to evaluate the residuals of a fracture of the right nasal process, the Board must consider an extraschedular rating.  As such, the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal was most recently before the Board in June 2016.  At that time, the Board remanded the issues on appeal to the RO for additional development.  Specifically, the RO was to obtain outstanding private treatment records addressing the Veteran's psychiatric disability; schedule the Veteran for a VA examination in connection with his sleep apnea; and, issue a Supplemental Statement of the Case (SSOC) that addressed the issue of entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a status-post fracture of the right nasal process on an extraschedular basis.  Thereafter, VA received treatment records, dated from August 2015 to June 2016, prepared by the Mayo Clinic and a July 2016 VA examination report and opinion that addressed the etiology of the Veteran's sleep apnea.  In addition, in August 2016, the RO issued a SSOC that addressed, in part, the claim of entitlement to an increased rating for residuals of a status-post fracture of the nasal process on an extraschedular basis. 

In August 2016, the Board received additional statements from the Veteran, along with private treatment reports reflecting that he had received psychiatric treatment. In August 2016, VA received a Due Process Waiver form signed by the Veteran and his representative, wherein they waived inial RO consideration of the above-cited and all subsequent evidence.  Thus, a remand to have the RO initially consider this evidence in an SSOC is not required.  38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, to include mood and bipolar disorders, PTSD, and depression, to include as secondary to sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has been in receipt of a 10 percent rating, the maximum schedular rating assignable, for residuals of a status-post fracture of the right nasal process. The case was referred to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321, and in August 2016, VA received the Director of Compensation Service's determination that an extra-schedular rating was not warranted.

2.  For the entire appellate period, the Veteran's residuals of a status-post fracture of the right nasal process did not present indicia of an exceptional or unusual disability picture.

3.  The competent and probative evidence of record does not show that the Veteran's obstructive sleep apnea (OSA) had its onset during active military service nor has it been shown to have been caused or aggravated by the service-connected residuals of a status-post fracture of the right nasal process.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating on an extra-schedular basis for residuals of a status-post fracture of the right nasal process, currently evaluated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6502 (2015).

2.  OSA was not incurred in service and is not causally related to or aggravated by the service-connected residuals of a status-post fracture of the right nasal process. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Concerning the claims of entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a status-post fracture of the right nasal process, to include on an extraschedular basis, and entitlement to service connection for sleep apnea, to include as secondary to residuals of a status-post fracture of the right nasal process, VA's duty to notify was satisfied by a letter addressed to the Veteran in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond/supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate.

Regarding the duty to assist the Veteran, VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and post-service VA and private treatment records.  In addition, following the Board's June 2016 remand, the issue of entitlement to an extra-schedular evaluation for the service-connected residuals of a status-post fracture of the right nasal process was referred to the VA Compensation Service for an opinion as to whether an extra-schedular evaluation was warranted.  

In July and August 2016 opinions, a Decision Review Officer (DRO) and the Director of the Compensation Service, respectively, explained the basis for their respective findings that an extra-schedular evaluation was not warranted for the above-cited disability.  (See July and August 2016 opinions, prepared by a DRO and Director of VA Compensation Service, respectively).  Thereafter, in an August 2016 SSOC, the RO addressed the issue of entitlement to an extra-schedular evaluation for the service-connected residuals of a status-post fracture of the right nasal process, as directed by the Board in its June 2016 remand directives.  (See August 2016 SSOC at pg. 23).  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  As such, the Board has jurisdiction over this denial of extraschedular evaluation on appeal.

Regarding the Veteran's claim for service connection for OSA, to include as secondary to the service-connected residuals of a status-post fracture of the right nasal process, VA examiners provided opinions as to the direct causation and aggravation components of the secondary service connection claim in November 2012 and July 2016, pursuant to the Board's June 2016 remand directives.  The Board finds that the July 2016 VA examiner provided a sufficient evidentiary basis for her opinion relative to the claim for service connection for sleep apnea, to include on a secondary basis, as specifically directed by the Board in its June 2016 remand directives such that the requested development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA opinions concerning the issue of entitlement to service connection for sleep apnea, to include on a secondary basis, has been met.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge outlined the issues of entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a status-post fracture of the right nasal process, to include on an extraschedular basis, and entitlement to service connection for sleep apnea, to include as secondary to residuals of a status-post fracture of the right nasal process, and suggested any evidence tending to show that the right nasal fracture had worsened in severity and the onset and etiology of the Veteran's sleep apnea would be helpful in establishing the claims.  

For the foregoing reasons, the Board finds that the duties to notify and assist have been met with respect to the increased rating and service connection issues adjudicated herein. 



II. Merits Analysis

a. Increased Rating Claim- Residuals of a status-post fracture of the right nasal process

The Veteran seeks an increased rating in excess of 10 percent for the service-connected residuals of a status-post fracture of the right nasal process.  After a brief discussion of the laws and regulations governing increased rating claims, the Board will address the merits of the claim. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2015), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2015).  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, such as the instant claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The RO has assigned the Veteran's residuals of a status-post fracture right nasal process a 10 percent rating, the maximum rating under Diagnostic Code 6502, the code used to evaluate deviation of the nasal septum.  Under that code, a maximum 10 percent rating will be assigned where there is evidence of traumatic deviation of the nasal septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).  
The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's residuals of a status-post fracture of the right nasal process but finds that no higher rating is assignable under any other diagnostic code.  See 38 C.F.R. § 4.97. 

Specifically, the Board has considered the application of Diagnostic Code 6522, the Diagnostic Code used to evaluate allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  A December 2015 VA ear, nose and throat (ENT) report reflects that the Veteran had chronic rhinitis.  (See December 2015 VA ENT examination report).  Under Diagnostic Code 6522, allergic or vasomotor rhinitis warrants a maximum rating of 30 percent when polyps are present.  Id.  With respect to the Veteran's rhinitis, the above-cited VA examination report, as well as June 2013 and August 2014 examination reports, do not disclose evidence of rhinitis with polyps--criteria required for a 30 percent rating under Diagnostic Code 6522.  (See June 2013, August 2014 and December 2015 VA ENT and Disability Benefits Questionnaire (DBQ) (August 2014) reports.)  Thus, the Board finds that the preponderance of the evidence of record is against an increased 30 percent rating for the service-connected right nasal disability under Diagnostic Code 6522. 

The Board has also considered whether Diagnostic Code 6504 is applicable.  Under Diagnostic Code 6504, the Diagnostic Code used to evaluate loss of part of the nose or scars, a maximum 30 percent rating is warranted for loss of part of nose, or scars, where there is exposure of both nasal passages.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2015).  Here, an August 2014 VA examiner clearly indicated that the Veteran did not have loss of part of the nose or other scars of the nose that exposed both nasal passages.  (See August 2014 VA Nose and Sinus Disability Benefits Questionnaire).  Thus, the Board finds that the preponderance of the evidence of record is against an increased 30 percent rating for the service-connected right nasal disability under Diagnostic Code 6504. 

The Board will now address whether the Veteran is entitled to an extraschedular rating for his right nasal disability.  Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable on the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the VA Compensation Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is as follows:  A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

Following the Board's June 2016 remand, the issue of entitlement to an extra-schedular evaluation for residuals of a status-post fracture of the right nasal process was referred to the VA Compensation Service for an opinion as to whether an extra-schedular evaluation was warranted.  Thereafter, in July and August 2016 opinions, a DRO and the Director of the Compensation Service, respectively, explained the basis for the finding that an extra-schedular evaluation was not warranted for the Veteran's residuals of a status-post fracture of the right nasal process.  In particular, the DRO explained that by a January 8, 2016 rating decision, the RO had increased the disability rating assigned to the service-connected residuals of a status-post fracture of the right nasal process from noncompenably disabling to 10 percent, effective December 8, 2010--the date VA received the claim for increased compensation for this disability.  

The DRO noted that the RO had based its assignment of a maximum 10 percent rating on June 2013 and December 2015 VA ENT examination reports.  These examination reports disclose that because of the Veteran's narrow nasal passages, he had approximately 50 percent airway, bilaterally, and an acquired nasal deformity with septal deflection to the left side, respectively.  The December 2015 VA examiner noted that although the Veteran's septum was deviated greater on the left side, it appeared to have improved from its preoperative state from 2012 (i.e, the Veteran underwent a septoplasty with batten grafts inferior turbinoplasty and medical crural narrowing in January 2012).  (See June 2013 and December 2015 VA ENT examination reports, respectively).  

In his August 2016 opinion, the Director of Compensation Service noted the December 2015 VA ENT examination report, along with an August 2014 examination report.  As noted by the Director, the August 2014 examination report is devoid of any evidence that the Veteran had 50 percent obstruction of his nasal passages, or complete obstruction of either nasal passage or disfigurement.  The August 2014 VA examiner also commented that the Veteran's nasal condition did not impact the Veteran's ability to work. 

Collectively the DRO and the Director of Compensation Service opined that entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected residuals of a status-post fracture of the right nasal process on an extra-schedular basis was not warranted.  In reaching their respective conclusions, the DRO and Director of Compensation Service uniformly concluded that the evidentiary record failed to demonstrate an exceptional disability pattern for the service-connected nasal disability that rendered the application of the regular rating criteria impractical.  Thun v. Peake, 22 Vet.App. 111 (2008).  In this regard, it was noted that the restricted breathing and deviated septum associated with the Veteran's nasal disability were explicitly listed in or implicitly contemplated by the regular rating criteria. 

As noted previously herein, the Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis.  Kuppamala, supra.  The Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Reviewing the Director's decision de novo, the Board finds that an extraschedular evaluation is not warranted by the evidence of record because the established rating criteria adequately describe the Veteran's right nasal disability, and the case does not present indicia of an exceptional or unusual disability picture.  The rating criteria (Diagnostic Code 6502) clearly contemplate and adequately describe the Veteran's symptoms of restricted breathing and deviated septum associated with his residuals of a status-post fracture of the right nasal process.  

The evidence of record also does not indicate that the Veteran is currently unemployed due to his right nasal disability, and he does not contend otherwise.  In fact, during an August 2014 VA examination, the VA examiner opined that the Veteran's right nasal disability did not impact his ability to work.  Regarding frequent hospitalizations, the Board notes that the Veteran underwent a nasal septoplasty in 2010 and, in 2012, a septoplasty with inferior turbinoplasty, bilateral alar batten grafts and a Wright stitch medialization of the medial crura.  However, after the 2012 surgery, the Veteran indicated that he was able to breathe much better and did not experience any further airway obstruction, which, according to a June 2013 VA examiner, was confirmed on postoperative notes.  (See June 2013 VA ENT examination report).  During an August 2014 examination, the Veteran reported that his breathing was better than it was pre-surgery, and that he felt better each day.  (See August 2014 VA Nose and Sinus Disability Benefits Questionnaire).  Thus, the Board finds that the above-cited nasal surgeries do not indicate an unusual or exceptional right nasal disability such as to warrant an extraschedular rating for the service-connected right nasal disability.

TDIU Consideration

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his right nasal disability, and he does not contend otherwise.  In addition, and as noted in the preceding analysis, during an August 2014 VA examination, the VA examiner opined that the Veteran's right nasal disability did not impact his ability to work.  Since there is not any evidence of record that the Veteran's right nasal disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence of record is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

b. Service Connection Claim-OSA

The Veteran seeks service connection for OSA.  He primarily contends that his OSA has been caused or aggravated by his service-connected residuals of a status-post fracture of the right nasal process.  (Transcript (T.) at pg. 17). 

After a brief discussion of the laws and regulations pertaining to direct and secondary service connection, the Board will adjudicate the merits of the claim.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As OSA is not a chronic disease, the Veteran cannot avail himself of the theory of presumptive service connection with respect to the claim for service connection for OSA. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As OSA is not a chronic disease, the theory of continuity of symptomatology is not applicable with respect to the claim for service connection for this disability.  Id.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (a). 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran currently has OSA.  (See November 2012 VA Respiratory examination report).  Thus, Hickson element number one (1), evidence of a current disability, has been met.  Thus, the crux of the Veteran's claim hinges on whether his currently diagnosed OSA  has been caused or aggravated by his service-connected residuals of a status-post fracture of the right nasal process as he has alleged, or is otherwise etiologically related to his period of military service.  The Board will discuss the secondary and direct service connection theories separately in the paragraphs below.

There is one (1) VA opinion and it is against the direct causation secondary service connection component of the claim.  A November 2012 VA examiner opined, after a physical evaluation of the Veteran and a review of the record, that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected residuals of a status-post fracture of the right nasal process.  The VA examiner noted that the Veteran's nasal septum deviation had been surgically corrected.  Thus, the primary indicators of his sleep apnea were his obesity body habitus with a body mass index (BMI) of 40.4 and increased neck circumference.  The VA examiner related that the Veteran admitted that he had gained in excess of 50 pounds since service discharge. 

Regarding secondary aggravation, and as noted by the Board in its June 2016 remand, a different VA physician provided an addendum opinion on the aggravation secondary service connection component of the claim in November 2012.  The VA physician opined that the Veteran's OSA clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA physician reasoned that the Veteran had undergone repair of his nasal septal deviation with good airway bilaterally, and that the mild lateral nasal wall collapse with deep inspiration was not caused by or the result of his history of nasal septal deviation, and had not been altered in any way by his history of septal deviation status-post repair.  Overall, the VA physician concluded that there was no evidence of chronic aggravation at that time.

As noted in the Board's June 2016 remand, a review of the November 2012 addendum opinion reflects that in addressing the aggravation component of the claim, the examiner addressed the theory of aggravation of a preexisting disability and not whether the Veteran's sleep apnea had been permanently aggravated by the service-connected residuals of a nasal fracture.  As such, the Board found the VA addendum opinion to be inadequate in addressing the aggravation component of the secondary service connection theory of the claim.  

Pursuant to the Board's June 2016 remand directives, VA reexamined the Veteran in July 2016 to determine the etiological relationship, if any, between  his OSA and service-connected right nasal disability.  After a physical evaluation of the Veteran, review of his medical record and medical literature, the VA physician opined that it was not as least as likely as not that the Veteran's OSA had been aggravated (permanently worsened) by the service-connected residuals of a status-post fracture of the right nasal process.  The VA physician reasoned that hypertrophy within the oropharynx, a Mallampati IV airway, and large neck girth were the anatomic changes at the core/center of the etiology for the Veteran's OSA.  The VA physician further maintained that after the Veteran was initially diagnosed with mild OSA in 2010, he was treated with a nasal continuous positive airway pressure (CPAP) machine, which he had described as helpful.  Thus, even though the Veteran had altered nasal passage anatomy, it did not stand in the way of treatment for the OSA, nor did it aggravate the OSA.  In fact, according to the July 2016 physician, the Veteran's OSA had improved with treatment.  

The July 2016 VA physician opined that the Veteran's septal deviation had been surgically corrected and the nasal passages widened surgically in January 2012, thus removing his nasal septal deviation and partial nasal passage obstruction as a consideration of an etiology of his OSA.  Overall, the VA examiner concluded that there was no medical knowledge, study, or experience that hypertrophied oropharyngeal airway structures were aggravated beyond the natural progression of the condition by nasal septal deviation and partial nasal passage obstruction.  (See July 2016 VA ENT DBQ and opinion).  The Board accords great probative weight to the initial November 2012 and July 2016 VA examiners' opinions since they were based on an accurate factual premise, and offer clear conclusions with supporting data, and reasoned medical explanations that are consistent with the other evidence of record in addressing the lack of causation and aggravation between the Veteran's residuals of a status-post nasal fracture of the right nasal process and his OSA.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  These opinions are against the claim and are uncontroverted.

The Board turns to consideration of possible entitlement to service connection for OSA on a direct-incurrence basis, but finds the claim lacking in this respect as well.

With respect to Hickson element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records are wholly devoid of any subjective complaints of sleep-related problems or clinical findings of a sleep disorder.  A May 1994 Report of Medical History reflects that the Veteran denied having any frequent trouble sleeping.  Thus, in the absence of subjective complaints of sleep-related problems (the Veteran primarily relates his current diagnosis of OSA to the service-connected residuals of a status-post fracture of the right nasal process) and clinical findings referable to a sleep disorder during service, Hickson element number two (2), evidence of an in-service disease or injury, has not been met and the claim for service connection for OSA on a direct incurrence basis fails.  

For the sake of completion, the Board will address Hickson element number three (3), evidence of a nexus between currently diagnosed OSA and his period of military service.  Here, although November 2012 and July 2016 VA examiners did not expressly opine as to the direct incurrence basis of the claim, they indirectly concluded that it was not incurred during military service.  In this regard, the VA examiners noted that the Veteran had several other risk factors for his OSA, such as obesity body habitus with a BMI of 40.4; increased neck circumference; hypertrophy within the oropharynx; a Mallampati IV airway; and, large neck girth.  These opinions are against the claim for service connection for OSA on a direct incurrence basis and are uncontroverted.

The earliest post-service medical evidence of OSA, according to the July 2016 VA examiner physician was 2010, which is over 16 years after the Veteran's separation from service.  There is no competent medical evidence to show that it is related to his service, or to his service-connected residuals of a status-post fracture of the right nasal process.  The only competent opinions are the November 2012 and June 2016 VA opinions that weigh against the claim.  In these opinions, the VA examiners concluded that the Veteran's OSA was not of service origin nor had it been caused or aggravated by his service-connected residuals of a status-post fracture of the right nasal process, but was attributed to non-service-related risk factors.  See 38 C.F.R. §§ 3.303, 3.310.  The VA examiners indicated that the Veteran's medical history had been reviewed, and their opinions are accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (2008).  In summary, the evidence does not show that the Veteran has OSA that is related to his service, or to a service-connected disability, and the Board finds that the preponderance of the evidence of record is against the claim, and that it must be denied.

With respect to the Veteran's own contentions, they are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the service treatment records and post-service medical records have been discussed.  The Board has determined that service connection is not warranted for OSA, to include on a secondary basis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has OSA due to his service, or a service-connected disability, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board has determined that the service and post-service medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition that is related to his service, or to a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence of record is against the claim, and the claim must be denied.


ORDER

Entitlement to an increased disability rating in excess of 10 percent for residuals of a status-post fracture of the right nasal process is denied.
 
Service connection for OSA, to include as secondary to residuals of a status-post fracture of the right nasal process, is denied. 


REMAND

The Board finds that prior to further appellate review of the claim for service connection for an acquired psychiatric disorder, to include PTSD, additional substantive development is necessary.  Specifically, the AOJ should schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of all psychiatric disorders found on examination. 

The Veteran seeks service connection for an acquired psychiatric disorder, to include mood and bipolar disorders, depression and PTSD.  He contends that he currently has a psychiatric disorder, to include PTSD, that is the result of having been emotionally abused by his section leader and from seeing dead bodies while serving in Cuba and the Persian Gulf.  (See VA Form 0781, Statement in Support of Claim for PTSD, received by VA in January 2011; and VA PTSD examination reports, dated in May 2011 and January 2014). 

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  During the appeal period, the criteria of DSM-IV initially applied but, following a revision to the DSM, VA now recognizes the application of DSM-5. See 79 Fed. Reg. 45099 (August 4, 2014). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2015); see also 38 U.S.C.A. § 1154(b) (West 2014).

Effective July 12, 2010, VA amended its adjudication regulations which eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran's service treatment records pertinently reflect that in December 1991, he was seen in the mental health department.  At that time, the Veteran complained of having problems dealing with his section leader, who he stated was verbally abusive to him and "messes with him." He related that he had received one non-judicial punishment for getting sunburned and for being unable to go to his duty station.  He also related that a Summary Court Martial was pending for having gone on unauthorized absence for 11 to 12 days in November 1991.  He explained that he went on unauthorized leave because he was angry with his section leader, was worried about the health of his grandmother and had heard rumors that someone had put out a warrant for his arrest due to a fight that he was involved in while on leave.  He related that he had also received formal counseling due to failing room inspection.  Despite these problems, the Veteran related that he wanted to continue and finish his active service.  The Veteran denied having symptoms of depression or anxiety.  He also denied any prior history of psychiatric illness, mood disorder, or suicidal gestures/attempts.  A mental status examination of the Veteran was essentially normal without any significant psychiatric symptomatology noted.  The examining clinician diagnosed the Veteran with interpersonal conflict with his supervisor and immature and passive-aggressive traits.  The Veteran was found fit and suitable for duty per psychiatry.  The examining clinician noted that there was no data to corroborate a diagnosis of a personality disorder at that time. 
A May 1994 service separation examination report reflects that the Veteran was found to have been psychiatrically normal.  On an accompanying Report of Medical History, the Veteran denied having any depression or excessive worry; frequent trouble sleeping; nervous trouble of any sort; and loss of memory.  He indicated that he felt "Fine" and reported, "I M in Good Health." 

The post-service evidence of record contains conflicting evidence as to whether the Veteran has been diagnosed with an acquired psychiatric disorder, to include PTSD, that is related to his period of military service.  A VA psychologist, who examined the Veteran in May 2011 and January 2014, uniformly concluded that there was no reliable evidence to support a diagnosis of PTSD, and that his diagnosed mood disorder was not related to the in-service harassment from his superior.  The VA examiner noted that the Veteran had reported having had mood episodes prior to service (May 2011) and that there was also a significant questioning of his credibility (January 2014).  In this regard, during the May 2011 VA examination, the Veteran indicated that his psychological symptoms were the result of having sustained emotional abuse from his superior.  Yet, during a January 2014 examination, the Veteran attributed his psychological problem to combat and seeing and handling multiple dead bodies while serving in "the Gulf" and Cuba.  (See May 2011 and January 2014 VA PTSD examination and DBQ reports, respectively).  (Parenthetically, the Board observes that the Veteran's military personnel records confirm his service in Cuba, but not the Persian Gulf).  

Conversely, a January 2011 VA treatment report, acknowledged and signed by a VA psychiatrist, contains conclusions that the Veteran had a history of trauma that had caused his PTSD symptoms.  At that evaluation, the Veteran's history included him having experienced initial mood problems while under stress during military service.   (See January 2011 VA treatment report).  In addition, in a September 2015 report, T. L., PsyD related that the Veteran might have had a history for PTSD given his military history.  Dr. T. L. further noted that the Veteran had reported being exposed to an event in the past that may have involved physical threat or serious injury to himself or others that had resulted in intense fear or horror on a regular basis.  Dr. T. L. indicated that the memory of the upsetting experiences appeared to come back in intensive and distressing recollections.  As a result, the Veteran avoided exposure to cues that resembled or symbolized aspects of the event.   According to Dr. T. L., when the Veteran was unable to avoid the cues, he might feel terrified and exhibit a variety of signs of intense anxiety.  Finally, anticipation of the recurrence of the events had resulted in the Veteran having persistent anxious symptoms, such as difficulties in sleeping, exaggerated startle response, and a protective numbing and detachment.  At the close of his mental status evaluation of the Veteran in September 2015, Dr. T. L. entered assessments of PTSD; major depression, recurrent, moderate/severe; and cognitive disorder not otherwise specified.  (See Mayo Clinic records, dated from August to September 2015). 

An August 2016 report, prepared by T. L., PsyD, contains diagnoses of bipolar disorder II; PTSD; moderate major depression; and generalized anxiety disorder.  (See August 2016 report, prepared by T. L., PsyD). 

Based on the foregoing, it is not entirely clear whether the Veteran has a diagnosis of PTSD related to an in-service stressor, and it is not entirely clear whether the Veteran's other acquired psychiatric disorders are related to his period of military service.  Therefore, another VA examination is necessary to decide the claim.

Accordingly, the case is REMANDED to the AOJ for the following action

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder, to include mood and bipolar disorders, depression and PTSD.  The Veteran's electronic record and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to address the following inquiries:

(a) Does the Veteran meet the criteria for a diagnosis of PTSD?  If the answer is "Yes," is it at least as likely as not (probability of at least 50 percent) that there is a causal connection between any current symptoms of PTSD and the Veteran's account of in-service emotional abuse by a unit superior?

(b) If PTSD is diagnosed, is it at least as likely as not (probability of at least 50) that such diagnosis is related to a fear of hostile military or terrorist activity? In making this assessment, the examiner is to consider the Veteran's accounts of having seen and handled multiple dead bodies while stationed in Cuba and the Persian Gulf.  (See VA Form 0781, Statement in Support of Claim for PTSD, received by VA in January 2011; and VA PTSD examination and DBQ reports, dated in May 2011 and January 2014, respectively).   The examiner is hereby advised that only the Veteran's service in Cuba has been verified. 

The Board notes that "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(c) If PTSD is diagnosed, please specifically identify the particular stressor(s) upon which the diagnosis is predicated. 

(d) Does the Veteran meet the criteria for any psychiatric disorder OTHER THAN PTSD?  If the answer is "Yes," please provide the diagnosis for each such mental disorder found to exist.

(e) For each diagnosis of an acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder was caused by, or is it the result of, any event that occurred during service, to include the Veteran's account of in-service emotional abuse by a unit superior, as documented in a December 1991 service treatment record, and his accounts of having seen and handled dead bodies in Cuba?

(f) If the examiner finds that the Veteran DOES NOT meet the criteria for any diagnosis of an acquired psychiatric disorder, to include PTSD, he/she should explain the medical basis for that finding, and should reconcile his/her opinion with the other findings and opinions of the Veteran's private psychologist, Dr. T. L., and the VA psychologist, who examined the Veteran in May 2011 and January 2014. 

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted) or studies, which may reasonably explain the medical guidance in the study of this case.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3.  Readjudicate the claim for service connection for an acquired psychiatric disorder, to include mood and bipolar disorders, depression and PTSD, after the development requested above has been completed.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with an SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


